01/29/2021

     1
                                                                                                    Case Number: DA 20-0594

     2

     3

 4

 5

 6                IN THE SUPREME COURT OF THE STATE OF MONTANA
                             Supreme Court Cause No. DA 20-0594
 7
          TOWN OF EKALAKA
 8
                       Plaintiff/Appellee,
 9                                                              CAUSE NO.: DA 20-0594
             v.
10                                                            ORDER ON APPELLANT'S
         EKALAKA VOLUNTEER FIRE                               UNOPPOSED MOTION TO
11       DEPARTMENT,INC.                                      EXTEND OPENING BRIEF
                                                              DEADLINE FOR 60 DAYS
12                     Defendant/Appellant.

13
                  Motion having been made by the Appellant to extend opening brief deadlin
14
         for 60 days, and for good cause shown therein, is hereby GRANTED.
15
                  The Appellant's opening brief will be due on March 30th,2021.
16

17
                  DATED this        day of January, 2021.
18

19
                                             Justice
20

21
                                                                                         Electronically signed by:
         ORDER ON UNOPPOSED MOTION TO EXTEND OPENING BRIEF DEADLINE FOR 60 DAYS                Mike McGrath
                                                                                  Chief Justice, Montana Supreme Court
                                                                                             January 29 2021